Exhibit 10.3

 



SECOND AMENDMENT TO INTERCREDITOR AND SUBORDINATION GREEMENT

 

This SECOND AMENDMENT TO INTERCREDITOR AND SUBORDINATION AGREEMENT (“Second
Amendment”), dated as of April 6, 2017, by and among the holders of the
Company’s Series E Preferred Stock (the “Series E Holders”) and the holders of
the Company’s Series H Preferred Stock (“Series H Holders”), Amarantus
Bioscience Holdings, Inc. (the “Company”), all of the subsidiaries of the
Company (such subsidiaries, the “Subsidiaries”, the Company jointly and
severally, together with their respective successors and assigns, collectively,
the “Debtors”), GEMG LLC (“GEMG”), ANSON INVESTMENTS MASTER FUND LP (“Anson”),
DOMINION CAPITAL, LLC, (“Dominion”) and DELAFIELD INVESTMENTS LIMITED
(“Delafield”) the holders (collectively, the “April 2016 Holders”) of the
Company’s 12% OID Senior Secured Convertible Promissory Notes, in the original
aggregate principal amount of $9,125,000 pursuant to the Senior Loan Agreement,
Delafield in its capacity as collateral agent (in such capacity, the “Collateral
Agent”) and Dominick Membership LLC and Xpress Group International Limited.

 

W I T N E S S E T H:

 

WHEREAS, Series E Holders, Series H Holders, the Debtors, GEMG, Anson, Dominion,
Delafield, the April 2016 Holders and Delafield, in its capacity as collateral
agent, are party to that certain Intercreditor and Subordination Agreement dated
as of April 14, 2016, as amended on October 25, 2016 (the “April 2016
Intercreditor Agreement”);

 

WHEREAS, the Company obtained financing from Xpress Group International Limited
(“Xpress”) and Dominick Membership LLC (“Dominick”; together with Xpress,
collectively, the “October 2016 Holders”) in the aggregate principal amount of
$250,000, on the terms set forth in that certain Securities Purchase Agreement
dated as of October 25, 2016 by and among the Company and the October 2016
Holders, which financing shall be secured by shares owned by the Company in
Avant Diagnostics, Inc. (the “Avant Common Stock”) pursuant to a Pledge
Agreement dated October 25, 2016;

 

WHEREAS, the Company has obtained additional financing from Xpress in the
aggregate principal amount of $100,000, on the terms set forth in that certain
Securities Purchase Agreement, dated as of April 6, 2017, by and among the
Company and Xpress, which financing shall be secured by the Avant Common Stock
pursuant to a Pledge Agreement dated April 6, 2017; and

 

WHEREAS, the parties to the April 2016 Intercreditor Agreement wish to further
amend the April 2016 Intercreditor Agreement to include (i) that $100,000 in
financing provided pursuant to the Securities Purchase Agreement dated as of
April 6, 2017 by and among the Company and Xpress, and (ii) any subsequent
amounts that shall be invested by Xpress pursuant to the terms and conditions of
a subsequent securities purchase agreement that shall be pursuant to
substantially the same terms and conditions as the Securities Purchase Agreement
dated as of April 6, 2017;

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

1.           Definitions. Capitalized terms not otherwise defined herein shall
have them meaning ascribed to them in the April 2016 Intercreditor Agreement.

 



 1 

 

 

2.           Amendments. The following specific provisions of the April 2016
Intercreditor Agreement are hereby amended as follows:

 

         Section 4(e) of the April 2016 Intercreditor Agreement is deleted and
restated as follows:

 

(e) Any money, property or securities realized upon the sale, disposition or
other realization by the Senior Lender upon all or any part of the Collateral,
shall be applied by the Senior Lender in the following order:

 

(i)         First, to the payment in full of all costs and expenses (including,
without limitation, attorneys’ fees and disbursements) paid or incurred by the
Senior Lender in connection with the realization on the Collateral or the
protection of their rights and interests therein;

 

(ii)         Second, to the payment in full of all Senior Obligations in such
order as the Senior Lender may elect in its sole discretion;

 

(iii)        Third, to the payment in full of the notes issued pursuant to (i)
that certain Securities Purchase Agreement dated as of October 25, 2016 by and
among the Company and the October 2016 Holders, (ii) that certain Securities
Purchase Agreement dated as of April 6, 2017 by and among the Company and
Xpress, and (iii) any subsequent securities purchase agreement entered into
between the Company and Xpress on substantially the same terms and conditions as
the terms and conditions of the Securities Purchase Agreement dated as of April
6, 2017;

 

(iv)        Fourth, to the payment in full of all Subordinated Obligations in
such order as the Subordinated Lenders may elect in its sole discretion which
are secured by such Collateral, which shall be paid to the Subordinated Lenders;
and

 

(vi)        Fifth, to pay to the Debtors, or its representative or as a court of
competent jurisdiction may direct, any surplus then remaining.

 



 2 

 

 

(e)       Schedule I attached to the April 2016 Intercreditor Agreement is
hereby deleted entirely replaced with the “Amended Schedule I” attached to this
Second Amendment.

 

3.           Amendments in Writing; No Waiver; Cumulative Remedies.

 

(a)         None of the terms or provisions of this Second Amendment may be
waived, amended, supplemented or otherwise modified except by a written
instrument executed by the Senior Lender, the Debtors and each of the
Subordinated Lenders; provided that any provision of this Second Amendment may
be waived by the Senior Lender in a letter or agreement executed by the Senior
Lender or by telex or facsimile transmission from the Senior Lender.

 

(b)         No failure to exercise, nor any delay in exercising, on the part of
either the Senior Lender or the Subordinated Lenders, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.

 

(c)         The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

4.           Counterparts. This Second Amendment may be executed in any number
of counterparts, but all of such counterparts shall together constitute but one
and the same agreement. In making proof of this Second Amendment, it shall not
be necessary to produce or account for more than one counterpart thereof signed
by each of the parties hereto. Delivery of an executed counterpart of this
Second Amendment by telecopier or other electronic means shall have the same
force and effect as delivery of an original executed counterpart of this Second
Amendment. Any party delivering an executed counterpart of this Second Amendment
by telecopier or other electronic means also shall deliver an original executed
counterpart of this Second Amendment, but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Second Amendment as to such party or any other party.

 

5.           Successors and Assigns.

 

(a)         This Second Amendment shall be binding upon the successors, heirs,
administrators, executors and assigns of the Debtors and the Subordinated
Lenders and shall inure to the benefit of the Senior Lender and their successors
and assigns.

 



 3 

 

 

(b)         Upon a successor Senior Lender becoming the Senior Lender under the
Senior Loan Agreement, such successor Senior Lender automatically shall become
the Senior Lender hereunder with all the rights and powers of the Senior Lender
hereunder without the need for any further action on the part of any party
hereto.

 

6.           Severability. Any provision of this Second Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

7.           Integration. This Second Amendment represents the agreement of the
Senior Lender and the Subordinated Lenders with respect to the subject matter
hereof and there are no promises or representations by the Senior Lender or the
Subordinated Lenders relative to the subject matter hereof not reflected herein.

 

[SIGNATURE PAGE FOLLOWS]

 



 4 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered as of the day and year first above written.

 

SENIOR LENDERS:

 

GEMG LLC

 

By:           Title:    

Amount of Preferred Stock:______

Amount of Debt:______________

 

[SIGNATURE PAGES OF THE SUBORDINATED LENDERS AND DEBTORS FOLLOW]

 

Signature Page to Second Amendment to Intercreditor and Subordination Agreement

 



 

 



 

[SIGNATURE PAGES OF THE SUBORDINATED LENDERS]

 

HOLDERS OF SERIES E PREFERRED STOCK:

 

DOMINION CAPITAL, LLC

 

By:           Title:    

Amount of Preferred Stock:______

Amount of Equity:_____________

 

[________________________]

  

By:           Title:    

Amount of Preferred Stock:______

Amount of Equity:_____________

 

[________________________]

 

By:           Title:    

Amount of Preferred Stock:______

Amount of Equity:_____________

 

HOLDERS OF SERIES H PREFERRED STOCK:

 

ANSON INVESTMENTS MASTER FUND LP

 

By:           Title:    

Amount of Preferred Stock:______

Amount of Equity:_____________

 

[________________________]

 

By:           Title:    

Amount of Preferred Stock:______

Amount of Equity:_____________

 

Signature Page to Second Amendment to Intercreditor and Subordination Agreement

 



 

 



 

[SIGNATURE PAGES OF THE SUBORDINATED LENDERS, CONT’D]

 

ANSON INVESTMENTS MASTER FUND LP

 

By:           Title:    

Amount of Preferred Stock:______

Amount of Debt:______________

 

DELAFIELD INVESTMENTS LIMITED, on behalf of itself and as Collateral Agent

 

By:           Title:    

Amount of Preferred Stock:______

Amount of Debt:______________

Amount of Equity:_____________

 

DOMINION CAPITAL, LLC

 

By:           Title:    

Amount of Preferred Stock:______

Amount of Debt:______________

Amount of Equity:____________

 

[SIGNATURE PAGES OF THE DEBTORS FOLLOW]

 

Signature Page to Second Amendment to Intercreditor and Subordination Agreement

 



 

 



 

DEBTORS:

 

AMARANTUS BIOSCIENCE HOLDINGS, INC.         By:                           Name: 
    Title:           AMARANTUS THERAPEUTICS, INC.         By:     Name:    
Title:           AMARANTUS THERAPEUTICS, INC.         By:     Name:     Title:  
        AMARANTUS MA, INC.         By:     Name:     Title:           CUTANOGEN
CORPORATION         By:     Name:     Title:    

 

Signature Page to Second Amendment to Intercreditor and Subordination Agreement

 



 

 

 

AMENDED SCHEDULE I

 

[TO BE COMPLETED]

 

 

Signature Page to Second Amendment to Intercreditor and Subordination Agreement

 

 

 



 

 